Title: To John Adams from Benjamin Stoddert, 29 July 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 29 July 1799.

After having obtained your approbation of an enterprize to the Court of Spain &c for the two largest Frigates, it is painful for me to propose a different arrangement. But So much time has elapsed in getting the Constitution to Sea—& I have no accot. that she has yet got out; that I fear it would be the 15. of August, before the two Frigates could leave Hampton for Europe—they can Safely operate in the West Indies by the middle of October—It would require 4 months for the European expedition—and there are only two months to be spared from the West Indies—where they may be employed in pursuit of an object attainable, & of the highest importance—the Security of our Trade to the Islands, & to Spanish & Dutch America. Indeed, my impression of the vast importance of Securing the West India trade now, & laying a good foundation for it in future, is so strong, that I almost consider it Treason against the true Interest of the Country, to employ a Vessel elsewhere, which can be employed in the West Indies, while a single French armed Vessel remains to infest those Seas.
Influenced by such considerations, I Shall venture to put a stop to the European expedition—and to send orders to Talbot at Norfolk, to proceed immediately to Cayenne—& to remain there in that vicinity ‘til about the 20. Septr.—& thence to proceed by Surinam, Guadaluppe &c to Cape Francois, so as to arrive there about the 10. of October—& to assume the Command of all our Vessels on that Station, for the Winter.—He will be useful at Cayenne, where the French may be too formidable for McNiele & the 12 Gun Brig sent to Join him—& he will there be out of danger, from the Hurricanes.
Barry may remain on the coast, as well as Truxtun for six or seven weeks, when it will be time to go to the Islands, where all the smaller Vessels will be employed, notwithstanding the Hurricane Season.
I hope this change will not meet with Your disapprobation. When the European enterprize was first thought of, it was expected the Vessels could have left Norfolk early in July—and that they might return time enough for the West Indies—this now seems to be impossible—or at least, very doubtful. I have the honor to be with the highest respect & esteem sir Yr most Obed Sert.
Ben Stoddert